Exhibit 10.9

DERIVATIVES AGREEMENT

This DERIVATIVES AGREEMENT, delivered as of April 12, 2011, is between SandRidge
Energy, Inc., a Delaware corporation (“SandRidge”), and SandRidge Mississippian
Trust I, a Delaware statutory trust (the “Trust”) and is delivered to be
effective as of 12:01 a.m., Central Time, April 1, 2011.

R E C I T A L S

WHEREAS, the Trust is governed by that certain Amended and Restated Trust
Agreement by and among SandRidge Energy, Inc., Corporation Trust Company, as
Delaware trustee, and The Bank of New York Mellon Trust Company, N.A., as
trustee (the “Trustee”);

WHEREAS, SandRidge Exploration and Production, LLC (“SandRidge Sub”), a Delaware
limited liability company and a wholly-owned subsidiary of SandRidge, has
conveyed (or caused to be conveyed) to the Trust certain royalty interests
pursuant to (i) that certain Term Overriding Royalty Interest Conveyance (PDP),
(ii) that certain Term Overriding Royalty Interest Conveyance (PUD), (iii) that
certain Perpetual Overriding Royalty Interest Conveyance (PDP), (iv) that
certain Perpetual Overriding Royalty Interest Conveyance (PUD) and (v) that
certain Assignment of Overriding Royalty Interest, in each case effective as of
12:01 a.m., Central Time, January 1, 2011 (collectively, the “Conveyances”),
pursuant to which SandRidge Sub will from time to time distribute cash proceeds
to the Trust;

WHEREAS, SandRidge has entered into commodity derivatives transactions with
certain counterparties;

WHEREAS, SandRidge and Trust desire to allocate among themselves certain of the
economic benefits and costs associated with certain of these transactions;

NOW, THEREFORE, in consideration of the premises herein, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS; TERMS GENERALLY

Section 1.01 Definitions. As used herein, terms defined above have the meanings
given such terms above and the following terms have the following meanings:

“Agreement” means this Derivatives Agreement, as the same may be amended,
supplemented or otherwise modified from time to time.

“Business Day” means a day that is not a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to remain
closed.



--------------------------------------------------------------------------------

“CS Trade Documents” means the ISDA Master Agreement dated as of January 30,
2008 between SandRidge and Credit Suisse Energy LLC, including the Schedule
thereto and each Confirmation entered into thereunder, in each case as in effect
on the date hereof.

“Confirmations” means the collective reference to each Confirmation attached
hereto as Exhibit A.

“Counterparties” means the collective reference to Deutsche Bank AG, London
Branch, Credit Suisse Energy LLC and Royal Bank of Canada.

“DB Trade Documents” means the ISDA Master Agreement dated as of January 8, 2010
between SandRidge and Deutsche Bank AG, London Branch, including the Schedule
thereto and each Confirmation entered into thereunder, in each case as in effect
on the date hereof.

“Defaulting Party” means, with respect to any Trade on any date of
determination, any Person: (a) that is a “Defaulting Party” or an “Affected
Party” with respect to such Trade on such date under the applicable Trade
Documents (as such terms are defined therein) or (b) in respect of which a
“Potential Event of Default” or an “Event of Default” has occurred and is
continuing on such date under the applicable Trade Documents (as such terms are
defined therein).

“Excluded Amount” means any amount payable by one party to another party
pursuant to any Trade Documents on account of indemnity or reimbursement
obligations (including additional amounts owing in respect of tax gross up
obligations), costs, fees, expenses (including, without limitation, attorneys
fees) or default interest.

“Illegality” has the meaning specified in the applicable Trade Documents;
provided that the term “Illegality” when used herein in reference to any Trade
will only be deemed to have occurred with respect to such Trade if either
(a) the Counterparty is an “Affected Party” (as defined in the applicable Trade
Documents) with respect to such Illegality; or (b) both (i) SandRidge is an
“Affected Party” (as defined in the applicable Trade Documents) with respect to
such Illegality and (ii) the Trust would have been an “Affected Party” (as
defined in the applicable Trade Documents) with respect to such Illegality if it
were a party to such Trade.

“Illegality Termination Payment” means any Termination Payment that becomes due
and payable as the result of the termination of any Trade prior to the stated
termination date thereof based on the occurrence of an Illegality.

“Period End Date” means March 31, June 30, September 30 and December 31 of each
calendar year.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, governmental authority
or other entity.

“Quarterly Payment Date” means, with respect to any Quarterly Period, the date
that is forty-five (45) days after the last day of such Quarterly Period.

 

2



--------------------------------------------------------------------------------

“Quarterly Period” means each period from but excluding one Period End Date to
and including the next Period End Date.

“RBC Trade Documents” means the ISDA Master Agreement dated as of April 14, 2009
between SandRidge and Royal Bank of Canada, including the Schedule thereto and
each Confirmation entered into thereunder, in each case as in effect on the date
hereof.

“SandRidge Gross Up Amount” means, in relation to any Scheduled Payments or any
Illegality Termination Payments required to be made by the Counterparties during
any Quarterly Period, an amount equal to the sum of all such Scheduled Payments
or Illegality Termination Payments, as the case may be, that were due and
payable by the Counterparties but not paid by the Counterparties to SandRidge
during such Quarterly Period (a) on account of the exercise of any right of
netting or set-off against (i) obligations owed by SandRidge or its affiliates
to the Counterparties or their affiliates under agreements or instruments other
than the Trade Documents or (ii) any obligation of SandRidge to pay an Excluded
Amount pursuant to the Trade Documents; or (b) to the extent that any
Counterparty (i) set-off any such Scheduled Payments or Illegality Termination
Payments, as the case may be, against any posted collateral held by SandRidge
(or any obligation of SandRidge to transfer that posted collateral) or
(ii) withheld payment of any such Scheduled Payments or Illegality Termination
Payments, as the case may be, up to the value of any posted collateral held by
SandRidge.

“Scheduled Payment” means, with respect to any Trade, the net payment required
to be made by one party thereto to the other party thereto on a “Payment Date”
or a “Settlement Payment Date” pursuant to the related Confirmation, without
giving effect to the existence of any “Potential Event of Default”, “Event of
Default” or the designation of an “Early Termination Date” (as such terms are
defined in the applicable Trade Documents) or any right of setoff, counterclaim
or defense, and excluding, for the avoidance of doubt: (a) any obligation to
transfer cash collateral or other collateral, (b) any Termination Payment and
(c) any Excluded Amount.

“Termination Payment” means, with respect to any Trade or group of Trades:
(a) the net amount which is due and payable by one party thereto to the other
party thereto in respect of the early termination of such Trade or group of
Trades, as determined pursuant to the applicable Trade Documents (including, for
the avoidance of doubt, any unpaid amounts), but (b) without giving effect to
any right of set-off and/or right to apply any margin, collateral, guarantees or
other credit support delivered or held in connection with such Trade, and
(c) excluding any Scheduled Payments (other than unpaid amounts) and any
Excluded Amounts.

“Trades” means the collective reference to each transaction evidenced by the
Confirmations; provided, that for purposes of this Agreement only, (i) the
“Trade” with respect to the Confirmation dated August 27, 2010 with Royal Bank
of Canada identified as “Deal # 349358 (Reference: 3884)” shall be deemed to
cover only the following Notional Quantities (as such term is defined in such
Confirmation) of natural gas for the following Calculation Periods (as such term
is defined in such Confirmation): 12,030 MMBtu per day for April 2011, 11,689
MMBtu per day for May 2011, 12,152 MMBtu per day for June 2011, 11,838 MMBtu per
day for July 2011, 11,365 MMBtu per day for August 2011, 11,780 MMBtu per day
for September 2011, 10,907 MMBtu per day for October 2011, 11,225 MMBtu per day
for November 2011, and 10,918 MMBtu per day for December 2011; and (ii) the
“Trade” with respect to the

 

3



--------------------------------------------------------------------------------

Confirmation dated October 27, 2010 with Credit Suisse Energy LLC identified as
“Reference ID: 3318027-1” shall be deemed to cover only the following Notional
Quantities (as such term is defined in such Confirmation) of natural gas for the
following Calculation Periods (as such term is defined in such Confirmation):
11,196 MMBtu per day for January 2012, 12,244 MMBtu per day for February 2012,
11,679 MMBtu per day for March 2012, 12,270 MMBtu per day for April 2012, 12,063
MMBtu per day for May 2012, and 12,788 MMBtu per day for June 2012.

“Trade Documents” means the collective reference to the DB Trade Documents, the
CS Trade Documents and the RBC Trade Documents.

“Trust Gross Up Amount” means, in relation to any Scheduled Payments or any
Illegality Termination Payments required to be made by SandRidge during any
Quarterly Period, an amount equal to the sum of all such Scheduled Payments or
Illegality Termination Payments, as the case may be, that were due and payable
by SandRidge but not paid by SandRidge to the Counterparties during such
Quarterly Period to the extent that SandRidge (i) set-off any such Scheduled
Payments or Illegality Termination Payments, as the case may be, against any
posted collateral held by the Counterparties (or any obligation of the
Counterparties to transfer that posted collateral) or (ii) withheld payment of
any such Scheduled Payments or Illegality Termination Payments, as the case may
be, up to the value of any posted collateral held by the Counterparties.

Section 1.02 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”. The word “will” shall be construed to have the same
meaning and effect as the word “shall”. Unless the context requires otherwise:
(a) any reference herein to any law shall be construed as referring to such law
as amended, modified, codified or reenacted, in whole or in part, and in effect
from time to time; (b) any reference herein to any Person shall be construed to
include such Person’s successors and assigns (subject to the restrictions
contained in this Agreement); (c) the words “herein”, “hereof” and “hereunder”,
and words of similar import, shall be construed to refer to this Agreement in
its entirety and not to any particular provision hereof and (d) any reference
herein to Sections or Exhibits shall be construed to refer to Sections of, or
Exhibits to, this Agreement.

ARTICLE II

PAYMENTS

Section 2.01 Payments. On the Quarterly Payment Date for each Quarterly Period,
commencing with the Quarterly Period ending June 30, 2011:

(a) SandRidge will pay to the Trust an amount equal to the sum of the following
(without duplication): (i) all Scheduled Payments received by SandRidge from the
Counterparties under all Trades during such Quarterly Period plus (ii) the
SandRidge Gross Up Amount, if any, related to Scheduled Payments required to be
made by the Counterparties to SandRidge under all Trades during such Quarterly
Period plus (iii) the amount of any Scheduled Payment required to be made by any
Counterparty to SandRidge under any Trade during such Quarterly Period that was
not received by SandRidge from such Counterparty, but only if SandRidge was a
Defaulting Party on the date such Scheduled Payment was required to be made by
such Counterparty;

 

4



--------------------------------------------------------------------------------

(b) the Trust will pay to SandRidge an amount equal to the sum of the following:
(i) all Scheduled Payments made by SandRidge to the Counterparties under all
Trades during such Quarterly Period plus (ii) the Trust Gross Up Amount, if any,
related to Scheduled Payments required to be made by SandRidge to the
Counterparties under all Trades during such Quarterly Period, excluding, in the
case of both clauses (i) and (ii) of this subsection (b), any Scheduled Payment
made by SandRidge to any Counterparty under any Trade with respect to which
SandRidge (x) was a Defaulting Party on the date such Scheduled Payment was
required to be made by SandRidge and (y) continues to be a Defaulting Party on
the Quarterly Payment Date;

(c) SandRidge will pay to the Trust an amount equal to the sum of the following:
(i) all Illegality Termination Payments received by SandRidge from the
Counterparties under all Trades during such Quarterly Period plus (ii) the
SandRidge Gross Up Amount, if any, related to Illegality Termination Payments
required to be made by the Counterparties to SandRidge under all Trades during
such Quarterly Period;

(d) the Trust will pay to SandRidge an amount equal to the sum of the following:
(i) all Illegality Termination Payments made by SandRidge to the Counterparties
under all Trades during such Quarterly Period plus (ii) the Trust Gross Up
Amount, if any, related to Illegality Termination Payments required to be made
by SandRidge to the Counterparties under all Trades during such Quarterly
Period;

(e) if any Trade has been terminated prior to its stated termination date other
than as the result of the occurrence of an Illegality, then notwithstanding the
termination of such Trade, SandRidge will pay to the Trust an amount equal to
the sum of each Scheduled Payment that would have become due and payable by the
relevant Counterparty to SandRidge during such Quarterly Period if such Trade
had not been so terminated; and

(f) if any Trade has been terminated prior to its stated termination date other
than as the result of the occurrence of an Illegality, then notwithstanding the
termination of such Trade, the Trust will pay to SandRidge an amount equal to
the sum of each Scheduled Payment that would have become due and payable by
SandRidge to the relevant Counterparty during such Quarterly Period if such
Trade had not been so terminated.

Section 2.02 Netting of Payments.

(a) If, on any Quarterly Payment Date, identical amounts would otherwise be
payable by each party to the other pursuant to Section 2.01, then, on such date,
each party’s obligation to make payment of any such amount will be automatically
satisfied and discharged.

(b) If, on any Quarterly Payment Date, the aggregate amount that would otherwise
have been payable by one party pursuant to Section 2.01 exceeds the aggregate
amount that would otherwise have been payable by the other party, then the party
that owes the larger aggregate amount must pay to the other party the excess of
the larger aggregate amount over the smaller aggregate amount.

 

5



--------------------------------------------------------------------------------

(c) Any amounts otherwise payable by the Trust to SandRidge under this Agreement
may, at SandRidge’s option, be netted against and subtracted from the amount of
cash proceeds otherwise payable by SandRidge Sub to the Trust under the
Conveyances.

Section 2.03 General Conditions. All payments made hereunder shall be made in
immediately available funds to the account or accounts from time to time
specified by the relevant payee. If any payment hereunder shall be due on a day
that is not a Business Day, the date for payment shall be extended to the next
succeeding Business Day. SandRidge shall determine the amounts due to (or from)
the Trust under this Agreement, and all such determinations shall (in the
absence of manifest error) be final and binding on each party.

Section 2.04 Certain Notices. SandRidge shall promptly notify the Trust of the
designation of an “Early Termination Date” pursuant to any Trade Document and
the termination of any Trade, and shall provide the Trust with any documentation
or other information related thereto as the Trust may reasonably request from
time to time.

ARTICLE III

MISCELLANEOUS

Section 3.01 Amendments. Any amendment, modification or waiver in respect of
this Agreement will only be effective if in writing (including a writing
evidenced by a facsimile transmission) and executed by each of the parties
hereto. SandRidge will not make any material amendments to the terms of the
Trades without the Trust’s consent.

Section 3.02 No Waiver. No failure on the part of any party to exercise and no
delay in exercising, and no course of dealing with respect to, any right, power
or privilege, or any abandonment or discontinuance of steps to enforce such
right, power or privilege, under this Agreement shall operate as a waiver
thereof, nor shall any single or partial exercise of any right, power or
privilege under this Agreement preclude any other or further exercise thereof or
the exercise of any other right, power or privilege.

Section 3.03 Remedies Cumulative; Non-Exclusive; Etc. All rights, powers,
privileges, remedies, and recourses granted in this Agreement or otherwise
available at law or equity: (a) shall be cumulative and concurrent; (b) may be
pursued separately, successively, or concurrently; (c) may be exercised as often
as occasion therefor shall arise, it being agreed that the exercise or failure
to exercise or the beginning, or the abandonment, or the delay of any of same,
shall in no event be construed as a waiver or release thereof or of any other
right, remedy, or recourse and (d) are intended to be, and shall be,
nonexclusive.

Section 3.04 Successors and Assigns. The provisions of this Agreement shall be
binding upon each party and its successors and permitted assigns and shall
inure, together with all the rights and remedies hereunder, to the benefit of
such party and its respective successors and assigns; provided that no party may
assign, transfer or delegate any of its rights or obligations under this
Agreement without the prior written consent of the other party, and any such
purported assignment, transfer or delegation shall be null and void.

Section 3.05 Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the

 

6



--------------------------------------------------------------------------------

extent of such invalidity, illegality or unenforceability without affecting the
validity, legality and enforceability of the remaining provisions hereof or
thereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

Section 3.06 Survival; Revival; Restatement. To the extent that any payments
made hereunder are subsequently invalidated, declared to be fraudulent or
preferential, set aside or required to be repaid to a trustee, debtor in
possession, receiver or other Person or entity under any bankruptcy law, common
law or equitable cause, then to such extent, the obligations so satisfied shall
be revived and continue as if such payment had not been received and the rights,
powers and remedies under this Agreement shall continue in full force and
effect. In such event, this Agreement shall be automatically reinstated and each
party shall take such action as may be reasonably requested by any other party
to effect such reinstatement.

Section 3.07 Acknowledgments.

(a) Each party hereby acknowledges that (i) no party has any fiduciary
relationship with or duty to any other party arising out of or in connection
with this Agreement; (ii) no joint venture is created hereby or otherwise exists
by virtue of the transactions contemplated hereby among the parties hereto;
(iii) no other party is acting as a fiduciary or financial or investment advisor
for it; (iv) it is not relying upon any representations (whether written or
oral) of any other party; (v) no other party has given to it (directly or
indirectly through any other Person) any advice, counsel, assurance, guarantee,
or representation whatsoever as to the expected or projected success,
profitability, return, performance, result, effect, consequence, or benefit
(either legal, regulatory, tax, financial, accounting, or otherwise) of this
Agreement; (vi) it has made its own investment, hedging, and trading decisions
based upon its own judgment and upon any advice from such advisors as it has
deemed necessary, and not upon any view expressed by the other party; (vii) all
trading decisions have been the result of arm’s length negotiations between the
parties; (viii) it has a duty to read the Trade Documents and agrees that it is
charged with notice and knowledge of the terms of the Trade Documents; that it
has in fact read the Trade Documents and is fully informed and has full notice
and knowledge of the terms, conditions and effects thereof and (ix) it is
entering into this Agreement with a full understanding of all of the risks
hereof (economic and otherwise) and it is capable of assuming and willing to
assume (financially and otherwise) those risks.

(b) Without limiting the applicability of any other provision of the U.S.
Bankruptcy Code as amended (the “Bankruptcy Code”) (including, without
limitation, Sections 362, 546, 556, and 560 thereof and the applicable
definitions in Section 101 thereof), the parties intend that the transactions
contemplated by this Agreement will constitute “forward contracts” or “swap
agreements” as defined in Section 101 of the Bankruptcy Code, and that the
parties are entitled to the rights under, and protections afforded by, Sections
362, 546, 556, and 560 of the Bankruptcy Code.

(c) Each party represents to the other party that it is an “eligible contract
participant” within the meaning of the Commodity Exchange Act, Section 1a(12).

Section 3.08 No Agency Relationship; No Assignment of Trades. Each of the
parties hereto acknowledges and agrees that no agency relationship is created
hereby or

 

7



--------------------------------------------------------------------------------

otherwise exists by virtue of the transactions contemplated hereby among the
parties hereto, it being expressly understood and agreed that SandRidge has
entered into the Trades and the Trade Documents related thereto as principal on
its own behalf, and SandRidge is not acting as an agent of the Trust with
respect to any Trade nor is SandRidge acting in any other capacity on behalf of
the Trust, fiduciary or otherwise. Nothing contained herein shall be interpreted
to create or operate as an assignment, transfer or novation of any Trade, any
Trading Document or any interest or obligation therein or thereunder.

Section 3.09 Governing Law. This Agreement shall be governed by, and construed
in accordance with, the laws of the State of New York.

Section 3.10 Counterparts. This Agreement may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. In making proof of this Agreement, it shall not be necessary to
produce or account for any counterpart other than one signed by the party
against which enforcement is sought. Delivery of an executed counterpart of a
signature page of this Agreement by facsimile shall be effective as delivery of
a manually executed counterpart of this Agreement.

Section 3.11 ENTIRE AGREEMENT. THIS WRITTEN AGREEMENT REPRESENTS THE FINAL
AGREEMENT BETWEEN THE PARTIES AS TO THE SUBJECT MATTER HEREOF AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS
OF THE PARTIES HERETO. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.

Section 3.12 No Third Party Beneficiaries. This Agreement is solely for the
benefit of the parties hereto and no other Person (including, without
limitation, any Counterparty) shall have any rights, claims, remedies or
privileges hereunder against any party hereto for any reason whatsoever. There
are no third party beneficiaries.

Section 3.13 Tax Hedge Designation. Unless otherwise specifically identified,
the Trust hereby identifies and designates this Agreement and the economic
benefits and costs associated with the underlying commodity derivatives
transactions as a hedging transaction for tax purposes under Section 1221(a)(7)
of the Internal Revenue Code of 1986, as amended and Section 1.1221-2 of the
Treasury regulations promulgated under the Internal Revenue Code. The
transactions being hedged are as follows (in each case by SandRidge attributable
to the Trust):

(i) the sale of approximately 1,308 Bbl per day of oil production during the
period of April, 1 2011 through December 31, 2011, 1,240 Bbl per day of oil
production during 2012, 1,337 Bbl per day of oil production during 2013, 1,483
Bbl per day of oil production during 2014 and 1,281 Bbl per day of oil
production during 2015, and

 

8



--------------------------------------------------------------------------------

(ii) the sale of natural gas production in the volumes, and for the periods,
indicated in the table below:

 

Volume (MMBtu per day)

  

Period

12,030

   April 2011

11,689

   May 2011

12,152

   June 2011

11,838

   July 2011

11,365

   August 2011

11,780

   September 2011

10,907

   October 2011

11,225

   November 2011

10,918

   December 2011

11,196

   January 2012

12, 244

   February 2012

11,679

   March 2012

12, 270

   April 2012

12,063

   May 2012

12,788

   June 2012

2,185

  

July - December 2012

2,350

   2013

2,567

   2014

2,767

   2015

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, intending to be legally bound, each of the parties hereto
has caused this Agreement to be duly executed as of the date first above
written.

 

SandRidge Energy, Inc. By:  

/s/ James D. Bennett

  Name:   James D. Bennett   Title:   Executive Vice President and Chief
Financial Officer

[Signature Page to Derivatives Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, intending to be legally bound, each of the parties hereto
has caused this Agreement to be duly executed as of the date first above
written.

 

SandRidge Mississippian Trust I

By:

  The Bank of New York Mellon Trust Company, N.A., as Trustee

 

By:  

/s/ Michael J. Ulrich

  Name:   Michael J. Ulrich   Title:   Vice-President

[Signature Page to Derivatives Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

CONFIRMATIONS